Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
Applicant's amendments, filed November 04, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed November 04, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 9 are amended. Claims 6 and 16 are cancelled.	
Claims 1-5, 7-15, and 17-18 are pending.
Claim Objections
The amendments to Claim 9 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 9 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (China Patent Application CN106802747A, hereinafter “Cao”) in view of Han et al. (U.S. Patent Application Publication 20160232395 A1, hereinafter “Han”) and further in view of Yi et al. (U.S. Patent Application 20170160819 A1, hereinafter “Yi”).    

Regarding Claim 1 (Currently Amended), Cao teaches a fingerprint recognizable touch display panel (Abstract), comprising: 
a display panel comprising a touch area defined on the display panel (detailed description third paragraph, Fig 1 touch display panel 100 comprising display/touch area AA’); 
a touch layer disposed in the touch area of the display panel (detailed description ninth paragraph, Fig 2 touch display panel 200 touch layer comprising layers 251,201,21,232/231 in display/touch area AA’) and comprising a plurality of touch driving electrodes arranged in a first direction (detailed description twelfth paragraph, 
a fingerprint recognizing layer disposed in the touch area of the display panel (detailed description 47th paragraph, Fig 7 touch display panel 700 fingerprint recognizing layer comprising layer 7311/7312 in display/touch area AA’) and comprising a plurality of first fingerprint recognizing electrodes arranged in the first direction (detailed description 47th paragraph, Fig 7 fingerprint recognizing electrode 7311, reshown in Fig 9 fingerprint recognizing electrodes 911 arranged in rows) and a plurality of second fingerprint recognizing electrodes arranged in the second direction (detailed description 47th paragraph, Fig 7 fingerprint recognizing electrode 7312, reshown in Fig 9 fingerprint recognizing electrode 912 arranged in columns); 
a touch control circuit board and a fingerprint recognizing control circuit board both disposed in a bezel area of the display panel (detailed description paragraphs 23-25 teach a range of architectural options using separate touch and fingerprint control chips, separate touch and fingerprint control flex circuit boards, integrating these functions in a single chip and single flex circuit board, or passing the function through to the main chip on the array substrate); and
a plurality of first peripheral wires (Fig 4 233 detailed ways 22nd paragraph) and a plurality of second peripheral wires (Fig 4 234 detailed ways 22nd paragraph), wherein 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes do not overlap along a thickness direction of the display panel (Fig 9), and the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are both multiplexed into the touch driving electrodes in response to a touch function being operated (detailed description 58th paragraph, each of the fingerprint detection electrodes may be multiplexed into a touch sensing electrode in the touch stage; it is common that driving and sensing electrode definitions may be reversed, such as described in detailed description 42nd paragraph; thus each of the fingerprint detection electrodes might be multiplexed into a driving electrode in the touch stage in a similar manner); 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed on a same layer (detailed description 47th paragraph, Fig 7 touch display panel 700 fingerprint recognizing layer comprising electrodes 7311/7312 in a same layer in display/touch area AA’), 
the first fingerprint recognizing electrodes cross to the second fingerprint recognizing electrodes (detailed description 47th paragraph, Fig 9 fingerprint recognizing electrodes 911 arranged in rows cross fingerprint recognizing electrodes 912 arranged in columns), and 
the first fingerprint recognizing electrodes are split at crossing points crossing to the second fingerprint recognizing electrodes (detailed description 47th paragraph, Fig 9 fingerprint recognizing electrodes 911 arranged in rows, split at crossing points to the fingerprint recognizing electrodes 912; connection lines for electrically connecting the first fingerprint detection electrodes 911 in the same first fingerprint detection electrode group 91 are provided on a different conductive layer than the electrodes).
However, Cao appears not to expressly teach wherein 
the first peripheral wires are configured to connect the touch driving electrode and the touch sensing electrodes to the touch control circuit board, and 
the second peripheral wires are configured to connect the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes to the fingerprint recognizing circuit board; 
the second peripheral wires are disposed in non-illuminating areas between any two of red, green, and blue pixels of the display panel.
Han teaches wherein 
the first peripheral wires are configured to connect the touch driving electrode and the touch sensing electrodes to the touch control circuit board (par 0080 Fig 4 FPC2 includes a touch IC T_IC connected to the touch peripheral wires RW), and 
the second peripheral wires are configured to connect the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes to the fingerprint recognizing circuit board (par 0079 Fig 4 FPC1 includes a fingerprint-touch IC FT_IC which is connected to the first and second fingerprint wires FxW1 to FxW6 and FyW1 to FyW6 through a plurality of flexible fingerprint wires).
Cao and Han are analogous art as they each pertain to fingerprint recognizing touch display panels. It would have been obvious to a person of ordinary skill in the art to modify the fingerprint recognizing touch display panel of Cao with the inclusion of the multi-board arrangement of Han. The motivation would have been in order to provide functional modularity.
Yi teaches the second peripheral wires are disposed in non-illuminating areas between any two of red, green, and blue pixels of the display panel (par 0148 Fig 10A a touch panel which may simultaneously detect a general touch (hovering) input and a fingerprint input.  To this end, the electronic device may form electrodes of the touch panel by depositing a metal wire on a black matrix line area between pixels of the display panel).
Cao Han and Yi are analogous art as they each pertain to fingerprint recognizing touch display panels. It would have been obvious to a person of ordinary skill in the art to modify the fingerprint recognizing touch display panel of Cao/Han with the inclusion of the multi-board arrangement of Yi. The motivation would have been in order to provide a touch/fingerprint sensor having a high resolution while not hiding the pixels (Yi par 0148).

Regarding Claim 2 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 1, wherein 
the first fingerprint recognizing electrodes, the second fingerprint recognizing electrodes, and the touch driving electrodes are disposed on a same layer (Cao detailed description 12th paragraph, Fig 2 fingerprint recognizing electrodes 231 [correlating to Fig 9 911] arranged in rows, fingerprint recognizing electrodes 231 [correlating to Fig 9 912] arranged in columns, and sensing touch electrodes 232 are in a same plane; it is common that driving and sensing electrode definitions may be reversed, such as described in detailed description 42nd paragraph; thus each of the fingerprint detection electrodes might be disposed on a layer comprising the driving touch electrodes in a similar manner).

Regarding Claim 3 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 1, wherein 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed on a layer different from the touch driving electrodes (Cao detailed description 16th paragraph, Fig 3 fingerprint recognizing electrodes 231 [correlating to Fig 9 911] arranged in rows, fingerprint recognizing electrodes 231 [correlating to Fig 9 912] arranged in columns are in a same plane different from the plane of sensing touch electrodes 232 or the driving touch electrodes 251), and 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed close to a light-emitting side of the display panel (Cao detailed description 18th paragraph, Fig 3 both fingerprint recognizing electrodes are close to the light-emitting cover 22 side, away from the backlight unit 26).

Regarding Claim 4 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 1, wherein the touch driving electrodes are disposed on a layer different from the touch sensing layer electrodes (Cao detailed description 18th paragraph, Fig 3 sensing touch electrodes 232 and the driving touch electrodes 251 are in different layers).

Regarding Claim 5 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 1, further comprising a bridging layer comprising a plurality of bridging wires arranged in an array and configured to connect the first fingerprint recognizing electrodes split at the crossing points (Cao detailed description 47th paragraph, Fig 9 fingerprint recognizing electrodes 911 arranged in rows, split at crossing points to the fingerprint recognizing electrodes 912; connection lines for electrically connecting the first fingerprint detection electrodes 911 in the same first fingerprint detection electrode group 91 are provided on a different conductive layer than the electrodes).

Regarding Claim 7 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 1, wherein the touch control circuit board and the fingerprint recognizing circuit board are disposed in the bezel area of different sides of the display panel (Han par 0078 a first flexible printed circuit board FPC1 disposed at one end of the first bezel area BA and a second flexible printed circuit board FPC2 disposed at the other end of the first bezel area BA).
Cao and Han are analogous art as they each pertain to fingerprint recognizing touch display panels. It would have been obvious to a person of ordinary skill in the art to modify the fingerprint recognizing touch display panel of Cao with the inclusion of the multi-board arrangement of Han. The motivation would have been in order to provide functional modularity and reduced wiring routing clutter.

Regarding Claim 8 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 1, wherein shapes of the first fingerprint recognizing electrodes, the second fingerprint recognizing electrodes, the touch driving electrodes, and the touch sensing electrodes are rhombuses or bars (Cao Fig 9 shapes of both fingerprint recognizing electrodes are rhombuses, detailed ways 51st paragraph, and Fig 13 shapes of both touch electrodes are bars, detailed ways 21st paragraph).

Regarding Claim 9 (Currently Amended), Cao teaches a fingerprint recognizable touch display panel (Abstract), comprising: 
a display panel comprising a touch area defined on the display panel (detailed description third paragraph, Fig 1 touch display panel 100 comprising display/touch area AA’); 
a touch layer disposed in the touch area of the display panel (detailed description third paragraph, Fig 2 touch display panel 200 touch layer comprising layers 251,201,21,232/231 in display/touch area AA’) and comprising a plurality of touch driving electrodes arranged in a first direction (detailed description third paragraph, Figs 2,4 plurality of vertical touch driving electrodes 251) and a plurality of touch sensing electrodes arranged in a second direction (detailed description third paragraph, Figs 2,4 plurality of horizontal touch sensing electrodes 232);  
a fingerprint recognizing layer dispose in the touch area of the display panel (detailed description 47th paragraph, Fig 7 touch display panel 700 fingerprint recognizing layer comprising layer 7311/7312 in display/touch area AA’) and comprising a plurality of first fingerprint recognizing electrodes arranged in the first direction (detailed description 47th paragraph, Fig 7 fingerprint recognizing electrode 7311, reshown in Fig 9 fingerprint recognizing electrodes 911 arranged in rows) and a plurality of second fingerprint recognizing electrodes arranged in the second direction (detailed description 47th paragraph, Fig 7 fingerprint recognizing electrode 7312, reshown in Fig 9 fingerprint recognizing electrode 912 arranged in columns); and
a plurality of first peripheral wires (Fig 4 233 detailed ways 22nd paragraph) and a plurality of second peripheral wires (Fig 4 234 detailed ways 22nd paragraph), wherein 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes do not overlap along a thickness direction of the display panel (Fig 9), and the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are both multiplexed into the touch driving electrodes in response to a touch function being operated (detailed description 58th paragraph, each of the fingerprint detection electrodes may be multiplexed into a touch sensing electrode in the touch stage; it is common that driving and sensing electrode definitions may be reversed, such as described in detailed description 42nd paragraph; thus each of the fingerprint detection electrodes might be multiplexed into a driving electrode in the touch stage in a similar manner).
However, Cao appears not to expressly teach wherein 
the first peripheral wires are configured to connect the touch driving electrode and the touch sensing electrodes to the touch control circuit board, and 
the second peripheral wires are configured to connect the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes to the fingerprint recognizing circuit board; 
the second peripheral wires are disposed in non-illuminating areas between any two of red, green, and blue pixels of the display panel.
Han teaches wherein 
the first peripheral wires are configured to connect the touch driving electrode and the touch sensing electrodes to the touch control circuit board (par 0080 Fig 4 FPC2 includes a touch IC T_IC connected to the touch peripheral wires RW), and 
the second peripheral wires are configured to connect the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes to the fingerprint recognizing circuit board (par 0079 Fig 4 FPC1 includes a fingerprint-touch IC FT_IC which is connected to the first and second fingerprint wires FxW1 to FxW6 and FyW1 to FyW6 through a plurality of flexible fingerprint wires).
Cao and Han are analogous art as they each pertain to fingerprint recognizing touch display panels. It would have been obvious to a person of ordinary skill in the art to modify the fingerprint recognizing touch display panel of Cao with the inclusion of the multi-board arrangement of Han. The motivation would have been in order to provide functional modularity.
Yi teaches the second peripheral wires are disposed in non-illuminating areas between any two of red, green, and blue pixels of the display panel (par 0148 Fig 10A a touch panel which may simultaneously detect a general touch (hovering) input and a fingerprint input.  To this end, the electronic device may form electrodes of the touch panel by depositing a metal wire on a black matrix line area between pixels of the display panel).

Regarding Claim 10 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 9, wherein the first fingerprint recognizing electrodes, the second fingerprint recognizing electrodes, and the touch driving electrodes are disposed on a same layer (Cao detailed description 11th paragraph, Fig 2 fingerprint recognizing electrodes 231 [correlating to Fig 9 911] arranged in rows, fingerprint recognizing electrodes 231 [correlating to Fig 9 912] arranged in columns, and sensing touch electrodes 232 are in a same plane; it is common that driving and sensing electrode definitions may be reversed, such as described in detailed description 42nd paragraph; thus each of the fingerprint detection electrodes might be disposed on a layer comprising the driving touch electrodes in a similar manner).

Regarding Claim 11 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 9, wherein 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed on a layer different from the touch driving electrodes (Cao detailed description 16th paragraph, Fig 3 fingerprint recognizing electrodes 231 [correlating to Fig 9 911] arranged in rows, fingerprint recognizing electrodes 231 [correlating to Fig 9 912] arranged in columns are in a same plane different from the plane of sensing touch electrodes 232 or the driving touch electrodes 251), and 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed close to a light-emitting side of the display panel (Cao detailed description 18th paragraph, Fig 3 both fingerprint recognizing electrodes are close to the light-emitting cover 22 side, away from the backlight unit 26).

Regarding Claim 12 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 9, wherein the touch driving electrodes are disposed a layer different from the touch sensing layer electrodes (Cao detailed description 18th paragraph, Fig 3 sensing touch electrodes 232 and the driving touch electrodes 251 are in different layers).

Regarding Claim 13 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 9, wherein 
the first fingerprint recognizing electrodes and the second fingerprint recognizing electrodes are disposed on a same layer (Cao detailed description 47th paragraph, Fig 7 touch display panel 700 fingerprint recognizing layer comprising electrodes 7311/7312 in a same layer in display/touch area AA’), 
the first fingerprint recognizing electrodes cross to the second fingerprint recognizing electrodes (Cao detailed description 47th paragraph, Fig 9 fingerprint recognizing electrodes 911 arranged in rows cross fingerprint recognizing electrodes 912 arranged in columns), and 
the first fingerprint recognizing electrodes are split at crossing points crossing to the second fingerprint recognizing electrodes (Cao detailed description 47th paragraph, Fig 9 fingerprint recognizing electrodes 911 arranged in rows, split at crossing points to the fingerprint recognizing electrodes 912; connection lines for electrically connecting the first fingerprint detection electrodes 911 in the same first fingerprint detection electrode group 91 are provided on a different conductive layer than the electrodes).

Regarding Claim 14 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 13, further comprising a bridging layer comprising a plurality of bridging wires arranged in an array and configured to connect the first fingerprint recognizing electrodes split at the crossing points (Cao detailed description 47th paragraph, Fig 9 fingerprint recognizing electrodes 911 arranged in rows, split at crossing points to the fingerprint recognizing electrodes 912; connection lines for electrically connecting the first fingerprint detection electrodes 911 in the same first fingerprint detection electrode group 91 are provided on a different conductive layer than the electrodes).

Regarding Claim 15 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 9, further comprising a touch control circuit board and a fingerprint recognizing control circuit board both disposed in a bezel area of the display panel (Cao detailed description paragraphs 23-25 teach a range of architectural options using separate touch and fingerprint control chips, separate touch and fingerprint control flex circuit boards, integrating these functions in a single chip and single flex circuit board, or passing the function through to the main chip on the array substrate).

Regarding Claim 17 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 15, wherein the touch control circuit board and the fingerprint recognizing circuit board are disposed in the bezel area of different sides of the display panel (Han par 0078 a first flexible printed circuit board FPC1 disposed at one end of the first bezel area BA and a second flexible printed circuit board FPC2 disposed at the other end of the first bezel area BA).
Cao and Han are analogous art as they each pertain to fingerprint recognizing touch display panels. It would have been obvious to a person of ordinary skill in the art to modify the fingerprint recognizing touch display panel of Cao with the inclusion of the multi-board arrangement of Han. The motivation would have been in order to provide functional modularity and reduced wiring routing clutter.

Regarding Claim 18 (Original), Cao as modified teaches the fingerprint recognizable touch display panel according to claim 9, wherein shapes of the first fingerprint recognizing electrodes, the second fingerprint recognizing electrodes, the touch driving electrodes, and the touch sensing electrodes are rhombuses or bars (Cao Fig 9 shapes of both fingerprint recognizing electrodes are rhombuses, detailed ways 51st paragraph, and Fig 13 shapes of both touch electrodes are bars, detailed ways 21st paragraph).

Response to Arguments
Applicant’s arguments with respect to claim 1 and similar claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK EDWARDS/Primary Examiner, Art Unit 2624